              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

MONA PRICE,
                                          CASE NO.
                                          1:20-cv-0862-RJJ
vs.

SPECIALIZED SOLUTION
SERVICES, LLC, et al,


       Defendants.


               DEFENDANTS’ BRIEF IN SUPPORT OF
      MOTION TO DISMISS PURSUANT TO FED. R. CIV.P. 12(B)(6)

                            INTRODUCTION

   Plaintiff’s complaint is 63 pages, names 24 separate defendants, and
contains 224 paragraphs, most of which contain multiple sentences and

many of which contain scandalous information that is completely

unrelated to any claim asserted by Plaintiff.
   The gravamen of Plaintiff’s complaint is that the 24 defendants

participated in a conspiracy to obtain steal Plaintiff’s “personal and

financial information” in order to collect $84.90 debt that the 24
conspirators did not own and which Plaintiff did not owe.

Plaintiff alleges that she received a telephone message from a collector

on August 10, 2020. and paid the debt she did not owe the next day
“for the sole purpose of identifying and suing the entities” that obtained

                               Page 1 of 8
her personal and financial information.


              ARGUMENT AND CITATION TO AUTHORITY

      Plaintiff’s Complaint Fails to State A Cause of Action Upon
      Which Relief Can be Granted
   Federal Rule of Civil Procedure 8(a)(2) requires that a complaint

contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Detailed factual allegations are not

necessary, but the complaint must contain more than “naked assertions

devoid of further factual enhancement.” Ashcroft v. Iqbal, 129 S. Ct.

1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 557, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).

Plaintiff’s complaint is illustrative of the adage, “Where there is too

much, something is missing.”

   The complaint lists 24 defendants. Many of the defendants are

companies. Some of the defendants are wives of a defendant and at least

one is the daughter of an individual. Some of the defendants live in

Georgia, others in North Carolina. In her complaint, Plaintiff purports

to bring a case against all 24 named defendants as a common enterprise

that participated and were responsible for placing one telephone call to

the Plaintiff about an debt in the amount of $84.90. Plaintiff’s complaint

gives general, formulaic allegations of a common business enterprise:

      131. All defendants are intricately bound together and
      combine their efforts in a joint and common enterprise,
                               Page 2 of 8
      using concerted efforts to collect debts allegedly owed by
      consumers throughout the United States. Defendants
      operate collectively and together, in such a way that they
      are collecting debts for the benefit of each other, and
      making each defendant jointly and severally for the
      unlawful acts of each defendant

      132. Defendants operate as a single entity, commonly
      owned, operated and managed. operating from shared
      office space, sharing the same staff, equipment, supplies
      and telephonic services, and commingling revenue,
      expenses and payroll.

      133. All defendants, and other entities to be identified in
      discovery and named as additional defendants in this
      lawsuit, are intricately bound together and combine their
      efforts in a joint and common enterprise and use concerted
      attempts to acquire, collect, and re-sell stolen accounts
      related to debts allegedly owed by consumers throughout
      the United States. Defendants and the other entities
      operate collectively and together, in such as way that they
      are collecting debts for the benefit of each other, and
      making each participant jointly and severally for the
      unlawful acts of each of the other participants.

   The Complaint does not describe the acts each defendant took

as part of the alleged common business enterprise. The

Complaint is a hodgepodge of disparate allegations that have

nothing to do with Plaintiff and which took place years ago. For

example, the complaint describes a 1995 indictment for a

narcotics conspiracy and a 1998 conviction for kidnapping

(Complaint, ¶ 67). Those allegations obviously have nothing to

with the Plaintiff’s allegation that 24 defendants conspired to


                             Page 3 of 8
collect an $84.90 debt. There are also allegations of a 2009

violation of a supervised release. (Complaint, ¶ 68). Plaintiff

does not how these allegations are remotely relevant to a one-

time attempt to collect an $84.90 debt in August 2020. The

obvious purpose of these allegations is attack defendants

personally.

   The Complaint laundry lists companies that were formed and
dissolved long before the operative events in the Complaint and

which could not possibly have been involved in any scheme

involving Plaintiff. For example, the Complaint describes

National Asset Recovery Systems, which was formed in 2011

and dissolved in 2016, a full four years before the alleged events

in the Complaint. (Complaint, ¶¶ 75, 126). Similarly, it describes
CAC Financial Enterprise, LLC, an entity that was also dissolved

four years before any of the events alleged in the Complaint.

(Complaint, ¶ 75).

   The Complaint describes lawsuits by the FTC against

Defendants McDuffie and Snow that ended 3 years prior to the

events described in the complaint and which could not possibly

have had anything to do with Plaintiff’s allegations. (Complaint,

¶ 97). In short, the Complaint lists 24 different defendants,

disparages them as criminals, to suggest that “they are all in it

together.”
                              Page 4 of 8
   The Complaint alleges that the FDCPA was violated by

Defendants, either directly or indirectly, without explaining

which defendant was responsible for what acts. Plaintiff alleges

that “acts and omissions” of Defendants constitute numerous

violations of the FDCPA, but does not state which act or

omission against this Plaintiff was committed by which
defendant. Plaintiff’s Complaint makes the reader parse a slew

of general factual allegations about different businesses, separate

business structures, different locations in different states, vague

and non-specific allegations about alleged relationships among

24 separate individuals and companies. The Defendants cannot

possibly decipher which defendant's conduct applies to each
count or how the individuals and companies are related. The

Complaint makes it difficult, if not impossible for any lawyer to

conduct a conflicts check to determine which defendants needs

separate lawyers if the case proceeds further. The Complaint

reeks of a strategy to allege the “kitchen sink” against so many

different persons and entities to make an orderly defense

impossible.

   WHEREFORE, for the foregoing reasons, the Plaintiff’s

Complaint should be dismissed for failure to state a claim upon

which relief can be granted, or, alternatively, conditionally
                              Page 5 of 8
dismissed with leave to file an amended complaint that complies

with the federal rules.


Date: 15 October 2020.            By: /s/ Stephen M. Katz____
                                         Stephen M. Katz
                                         Ga. Bar No. 409065




THE KATZ LAW FIRM – Ga. LLC
1225 Johnson-Ferry Road
Building 100 – Suite 125
Marietta, Georgia 30068-5407
Telephone: 770.988.8181
Email: smkatz@katz.legal




                             Page 6 of 8
                  CERTIFICATION OF COMPLIANCE


   1. This brief complies with the type-volume limitation of Local

Rule 7.3(b)(ii) because this brief contains 1,222 words, excluding the

parts of the brief exempted by Local Rule 7.3(b)(i), and

   2. This brief has been prepared in a proportionally spaced typeface

using Microsoft Word for Mac 2016 in TimesNewRoman 14pt; and

   3. This brief complies with the requirements and limitations

relating to supporting documents and set forth in Local Rule 7.1(b).


Date: 15 October 2020.              By: s/ Stephen M. Katz____
                                            Stephen M. Katz
                                            Ga. Bar No. 409065



THE KATZ LAW FIRM – GA. LLC
1225 Johnson Ferry Road
Building 100 – Suite 125
Marietta, Georgia 30068-5407
Telephone: 770.988.8181
Email: smkatz@katz.legal




                             Page 7 of 8
                      CERTIFICATE OF SERVICE
   Pursuant to FED. R. CIV. P. 5(d)(1)(b), this document was served

electronically on all parties and no party or other interested person was

required to be served by other means.




                              Page 8 of 8
